Citation Nr: 1521259	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-34 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 25, 2002 for the100 percent rating (or evaluation) for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 15, 2006 for special monthly compensation (SMC) based on housebound criteria, to include the ancillary question of whether the Veteran was properly paid for the 100 percent rating for PTSD for the rating period from November 25, 2002 to March 1, 2006.


REPRESENTATION

Appellant represented by:	Vanessa L. Brice, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1968 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.

As explained in more detail in the Remand section below, the Veteran has contended that he was not properly paid for the period from November 25, 2002 to March 1, 2006.  The Board finds that this pay question is part of the current appeal as an ancillary question raised during the appeal issue of an earlier effective date for the 100 percent rating for PTSD.  The Veteran also listed the retroactive pay question on the December 2011 VA Form 9 (substantive appeal) appealing what had been characterized as an earlier effective date issue.  The Veteran's contentions regarding payment made throughout the appeal, as well as his statements that the Board has liberally construed as disagreement with the 2006 effective date assigned for SMC, raised the ancillary "question" of whether the Veteran has been properly paid for the rating period on appeal from November 25, 2002 to March 1, 2006.  Because these contentions were raised during the effective date issue on appeal (characterized as effective date for 100 percent rating for PTSD), and pertain to a slightly different effective date issue (for SMC) that invokes review of actual payment to the Veteran and examination of whether payment at a higher, SMC rate was warranted during the appeal period from November 25, 2002 to March 1, 2006, the ancillary pay "question" is before the Board on appeal.  See 38 U.S.C.A. § 7104 (2014) (charging the Board with deciding questions of law and fact on appeal); Percy v. Shinseki, 23 Vet. App 37 (2009).  Notwithstanding that the effective date issue as certified for appeal (earlier effective date for the 100 percent rating for PTSD) has been rendered moot and will be dismissed, the issue of earlier effective date for SMC at the housebound rate and the related pay question that arose during the appeal remain questions for the Board to decide.

In an August 2012 statement, liberally construed for the Veteran, the Veteran disagreed with the effective date for SMC based on housebound criteria as assigned in the October 2011 rating decision.  Moreover, during the October 2014 Board hearing, the authorized representative contended that the Veteran is entitled to SMC based on housebound criteria based on the assignment of the effective date of the 100 percent rating for PTSD from November 25, 2002.  For these reasons, the issue of earlier effective date for SMC based on housebound criteria also involves a pay question for the relevant period from November 25, 2002 to March 1, 2006.  Accordingly, the Board has separated the issues as listed in the cover page of this decision in order to demonstrate that the issue as certified to the Board (earlier effective date than November 25, 2002 for the 100 percent rating for PTSD) has been rendered moot, while the questions of proper payment and earlier effective date than March 1, 2006 for SMC at the housebound rate that arose from the "effective date" appeal remain on appeal before the Board.

In October 2014, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS. 

The issue of entitlement to an effective date earlier than February 15, 2006 for SMC based on housebound criteria, to include the ancillary question of whether the Veteran was properly paid for the rating period from November 25, 2002 to March 1, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the October 2014 Board hearing, the representative clarified that there is no dispute on the issue of the November 25, 2002 effective date for the 100 percent disability rating for PTSD, and that the only disputed question is the ancillary question of whether proper payment has been made for the rating period from November 25, 2002 to March 1, 2006.  

2. There remain no allegations of errors of fact or law for appellate consideration on the issue of entitlement an effective date earlier than November 25, 2002 for the 100 percent disability rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an effective date earlier than November 25, 2002 for 100 percent disability rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Earlier Effective Date for 100 Percent Rating for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  During the October 2014 Board hearing, the Veteran's attorney indicated that he is not contending than an effective date prior to November 25, 2002 for the 100 percent rating for PTSD is warranted.  The authorized representative stated that the sole question remaining in dispute is the ancillary question of whether the Veteran has been properly paid for the rating period November 25, 2002.  

The Board accepts the statement made at the Board hearing as a withdrawal of the issue, as characterized and certified for appeal, of entitlement to an effective date earlier than November 25, 2002 for the 100 percent disability rating for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue, and it will be dismissed. 

At the October 2014 Board hearing, the Veteran's attorney also explained that, at a later date, the Veteran may raise a claim for clear and unmistakable error (CUE).  See October 2014 Board hearing transcript.  The Veterans Law Judge advised as to the requirements to raise a CUE claim or motion.  The Veteran and representative have not plead a claim of CUE; therefore, any question of CUE in any of the rating decisions during the appeal assigning higher ratings or earlier effective dates is not on appeal before the Board, and is not part of the appeal issue of effective date prior to November 25, 2002 for the 100 percent rating for PTSD.


ORDER

The appeal as to the issue of entitlement to an effective date earlier than November 25, 2002 for the 100 percent disability rating for PTSD, having been rendered moot, is dismissed.


REMAND

Earlier Effective Date for SMC Based on Housebound Criteria
to Include a Pay Question

The procedural history of this case is complex and potentially confusing, so warrants procedural explanation.  A December 2007 Board decision granted service connection for PTSD; thereafter, an April 2008 rating decision effectuated the Board grant of service connection, initially assigning a noncompensable (zero percent) rating for PTSD from November 25, 2002.  The March 2010 rating decision on appeal assigned a 100 percent rating for PTSD from December 15, 2009.  The Veteran disagreed with the 2009 effective date assigned for the 100 percent rating for PTSD; therefore, the issue of "earlier effective date [than December 15, 2009] for 100 percent rating for PTSD" was a legitimate appeal issue.  

An October 2011 rating decision later assigned an earlier effective date of November 25, 2002 for the 100 percent disability rating for PTSD. As November 25, 2002 was the earliest effective date legally possible, and was the date of claim for service connection for PTSD, no earlier effective date than November 25, 2002 was legally possible for the assignment of 100 percent rating for PTSD. The result was that, for the rating period from November 25, 2002 to March 1, 2006, the Veteran is in receipt of a 100 percent rating for PTSD, and additional service-connected disabilities of diabetes mellitus and residuals of a medial collateral ligament tear, which are independently rated (combined) at 30 percent.  

The October 2011 rating decision, which granted 100 percent rating for PTSD, also granted SMC based on housebound criteria from February 15, 2006 with a payment start date of March 1, 2006 based on PTSD rated at 100 percent with additional service-connected disabilities of diabetes mellitus, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, residuals of a medial collateral ligament tear, which are independently rated (combined) at 60 percent or more.  

The Veteran effectively entered a notice of disagreement with the effective date assigned for the SMC at the housebound rate.  In an August 2012 statement (received within one year of the October 2011 rating decision), the Veteran asserted that he was not given all of his benefits back to November 25, 2002.  The Board is liberally construing this August 2012 statement, which was made within one year of the October 2011 rating decision, to be a notice of disagreement with the effective date assigned in the October 2011 rating decision for SMC based on housebound criteria.  The Veteran expressed his disagreement with the effective date for SMC in terms of a disagreement the amount he was paid.  

The Veteran also raises a more general pay question as to whether the retroactive payment to him for the period from November 25, 2002 to March 1, 2006 was proper, regardless of whether he would be in receipt of SMC at the housebound rate for this period or not.  The Veteran contends generally that he was not properly paid for the rating period from November 25, 2002 to March 1, 2006.  The Veteran asserts that a partial payment was made in the lump sum amount of $60,664.00; however, he asserts that an incorrect starting date of March 1, 2006 was used as the date from which this amount was calculated, resulting in unpaid benefits.  Specifically, the Veteran contends that the $60,664.00 payment only compensates for the period from March 1, 2006 instead of from November 25, 2002, the effective date of the 100 percent rating for PTSD.  See December 2011 VA Form 9; September 2012 VA Form 21-4138; October 2014 Board hearing transcript.

The October 2011 rating decision, which assigned the 100 percent rating for PTSD from November 25, 2002, also granted special monthly compensation based on housebound status from February 15, 2006.  The November 2011 VA notification letter shows a payment start date of March 1, 2006.  Moreover, a November 2014 letter shows an audit of compensation/pension financial payments from March 1, 2006.  Based on this evidence, it is unclear whether the Veteran was paid at the 100 percent rate for PTSD from November 25, 2002 to March 1, 2006.  

Any payments owed the Veteran for the period from November 25, 2002 to March 1, 2006 would represent an amount that was due and unpaid the Veteran; however, the Board cannot ascertain from the evidence of record whether the Veteran was actually paid this benefit amount for this period of time; therefore, upon remand, it will be necessary to conduct an accounting of the benefits paid to the Veteran pertaining to the grant of 100 percent rating for PTSD from November 25, 2002 to March 1, 2006 before a final determination is entered.

While the appeal legitimately arose from appeal of "earlier effective date" for a higher PTSD rating (which, at that time, was less than 100 percent), that issue was eventually mooted by the retroactive grant of the 100 percent rating for PTSD back to the date of claim of November 25, 2002.  The eventual grant of the 100 percent rating for PTSD back to the date of claim of November 25, 2002 retroactively created staged ratings.  The early stage of rating was from November 25, 2002 to March 1, 2006 for which the Veteran was in receipt of a 100 percent rating for PTSD along with other service-connected disabilities with ratings that separately combined to less than 50 percent or 60 percent to warrant SMC for this period.  The later stage of rating is from March 1, 2006 for which SMC at the housebound rate was warranted (based on 100 percent rating for PTSD with other disabilities that separately combined to 60 percent).  

The confusion as to what issue is on appeal is complicated by the assertion of improper "pay" raised during the appeal of what was ostensibly an earlier effective date issue.  One liberal reading of the Veteran's assertion of improper pay "pay" is that "pay" should have been higher for the early stage from November 25, 2002 to March 1, 2006, a period for which SMC had not been granted; therefore, liberal construction of such pay assertion within the one year following the assignment of SMC at the housebound rate from March 1, 2006 constitutes a notice of disagreement with the March 1, 2006 effective date for the assignment of SMC at the housebound rate.  Such a reading is derived from the Veteran's references to VA letters that discuss payment to him, but only reference payment from March 1, 2006, rather than from November 25, 2002.  

The result is that, notwithstanding that the purported "effective date" for 100 percent rating for PTSD issue originally certified for appeal has been rendered moot (as found in this Board decision), the "issue" of earlier effective date for SMC at the housebound rate, to which a notice of disagreement has been entered, is an identified issue that requires issuance of a statement of the case (SOC) and the question of proper "pay" for the early stage of rating from November 25, 2002 to March 1, 2006 should be addressed as part of that adjudication.  A SOC is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to an effective date earlier than February 15, 2006 for SMC based on housebound criteria, to include the related question of whether the Veteran was properly paid for the rating period from November 25, 2002 to March 1, 2006, is REMANDED for the following actions:

1. The AOJ is requested to order an audit of the Veteran's compensation account that shows the amount of compensation benefits actually paid from November 25, 2002 to March 1, 2006, as well as whether there are any compensation benefits owed the Veteran for this period.

2. The AOJ should issue a statement of the case that addresses the issue of earlier effective date than February 15, 2006 (March 1, 2006 payment date) for SMC at the housebound rate.  The statement of the case should address whether the Veteran was properly paid for the rating period from November 25, 2002 to March 1, 2006.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


